Citation Nr: 0934723	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-37 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to service-connected 
post-operative right knee lateral meniscectomy.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
post-operative right knee lateral meniscectomy.

3.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
post-operative right knee lateral meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to July 1977 
and March 1979 to December 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Although the Veteran submitted a Notice of Disagreement to 
the rating decision of August 2005 regarding entitlement to 
an increased rating for hearing loss and post-operative right 
knee lateral meniscectomy, he did not submit a timely VA Form 
9 with respect to those issues.  The Board notes that he 
requested an extension in April 2007, but did not submit a VA 
Form 9 until December 2007.  As such, these issues are not 
considered before the Board at this time.

The Veteran has asserted multiple new claims, including 
entitlement to service connection for a left knee disability, 
as secondary to his service-connected post-operative right 
knee lateral meniscectomy, entitlement to an increased rating 
for his service-connected right knee, entitlement to service 
connection for right ear hearing loss, as well as several 
others.  These issues are REFERRED to the RO.  The RO should 
contact the Veteran to determine which claims he wishes to 
pursue and develop as appropriate.


FINDINGS OF FACT

1.  The Veteran's bilateral carpal tunnel syndrome is 
aggravated by the use of a cane due to his service-connected 
post-operative right knee lateral meniscectomy.

2.  The evidence does not show a current diagnosis of a right 
hip disability.

3.  A right shoulder disability is not related to service or 
a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral carpal tunnel syndrome 
as secondary to post-operative right knee lateral 
meniscectomy is established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Service connection for a right hip disability, to include 
as secondary to post-operative right knee lateral 
meniscectomy is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Service connection for a right shoulder disability, to 
include as secondary to post-operative right knee lateral 
meniscectomy is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in December 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial decision in this matter.  The letter informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in December 2006, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
RO successfully completed the notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and VA medical opinions and examinations pertinent 
to the issues on appeal.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Entitlement to Service Connection for Bilateral Carpal 
Tunnel Syndrome, to Include as Secondary to Service-Connected 
Post-Operative Right Knee Lateral Meniscectomy

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to bilateral carpal 
tunnel syndrome, as secondary to his service-connected post-
operative right knee lateral meniscectomy.  
He asserts that due to his knee disability he has to use 
assistive devices such as canes and crutches that aggravate 
his bilateral carpal tunnel syndrome.

Service treatment records were reviewed.  No entrance 
examination is of record.  The Veteran's separation 
examination from September 1983 did not note any wrist 
abnormalities.

Post-service treatment records were reviewed.  Private 
medical records indicate the Veteran underwent bilateral 
carpal tunnel releases in February 2002 and September 2002.  
Bone scans of the hands and wrists taken in June 2003 
suggested diffuse arthritic changes throughout the hands and 
wrists, without any clear evidence of fracture.  VA 
outpatient records also indicate the Veteran complained that 
use of a cane hurt his wrists.  As a result, he was fitted 
with Lofstrand crutches in September 2006.  Additionally, 
Social Security Administration records indicate that the 
Veteran is receiving Social Security Disability payments for 
bilateral carpal tunnel releases, osteoarthritis of the right 
knee, and several other disabilities.

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported being originally diagnosed and treated in 
the early 2000's.  He asserted he continues to have daily 
pain, numbness, tingling, stiffness, and swelling.  The 
Veteran reported using braces and non-steroidal anti-
inflammatory drugs for treatment.  Examination revealed 
painful movement and weakness of both the left and right 
wrists.  X-rays taken were negative.  The examiner diagnosed 
the Veteran with a bilateral wrist condition with history of 
bilateral carpal tunnel repair.  The Veteran's wrist 
disability was noted to have mild to moderate effects on 
daily activities, and it prevents the Veteran from 
participating in sports.  

Significantly, the examiner opined that the Veteran's current 
bilateral wrist condition is at least as likely as not 
permanently aggravated by his service-connected right knee 
condition.  The examiner stated that the Veteran has a 
history of bilateral carpal tunnel repair and he uses a cane 
to walk.  Furthermore, the examiner stated that the Veteran's 
use of a cane has not allowed the Veteran's wrists to heal 
completely.

In May 2007, the RO requested an additional medical opinion 
regarding whether the Veteran would currently have bilateral 
wrist pain if it were not aggravated by the service-connected 
right knee and use of a cane.  The examiner stated that 
studies have shown that the majority of patients who undergo 
carpal tunnel repair surgery have symptoms relieved 
immediately after surgery, but full recovery can take months 
and includes physical or occupational therapy and rest from 
activity until wrist strength is returned.  Additionally, the 
examiner stated that although it is possible for some 
patients to have unforeseen complications of the surgery, 
recurrence of carpal tunnel syndrome following treatment is 
rare and the majority of patients recover completely.  The 
examiner opined that it would be speculative to opine what 
the condition of the Veteran's bilateral wrists would be if 
he had not immediately began to use a cane rather than rest 
or rehabilitation, but literature suggests he would have had 
a normal recovery.

The Board finds that service connection for bilateral carpal 
tunnel syndrome is warranted on a secondary basis because the 
evidence is at least in relative equipoise.  Although the May 
2007 examiner opined that it would be speculative to opine 
what condition the Veteran's bilateral wrists would be in if 
he had not immediately used a cane after surgery, the 
examiner stated that literature and research suggests he 
would have had a normal recovery. 

In sum, taking into consideration the treatment records and 
positive medical opinions, the Board finds that the Veteran's 
current bilateral wrist disability was aggravated by his 
post-operative right knee lateral meniscectomy, and service 
connection is warranted on a secondary basis.

III.  Entitlement to Service Connection for a Right Hip 
Disability, to Include as Secondary to Service-Connected 
Post-Operative Right Knee Lateral Meniscectomy

As stated previously, secondary service connection may be 
established when there is causation or aggravation of a 
Veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he suffers from a right hip 
disability as a result of his service-connected right knee 
disability.

Service treatment records were reviewed.  No entrance 
examination is of record.  The Veteran's separation 
examination from September 1983 did not note any hip 
abnormalities.

Post-service treatment records were reviewed.  Private 
medical records and VA outpatient records indicate the 
Veteran has reported chronic right hip pain that affected his 
daily activities for many years.  VA outpatient records 
indicate x-rays of the Veteran's hips were taken in February 
2003.  The x-rays demonstrated that the bone density and 
architecture of the hips were normal, with no evidence of 
osteoblastic or osteolytic process.  The joint spaces were 
preserved without evidence of arthritic changes and there was 
no soft tissue swelling or calcification.  The impression was 
a normal examination of the bilateral hips.  The following 
year, in October 2004, additional x-rays were taken of the 
Veteran's right hip.  Two views of the right hip showed no 
fracture or dislocation.  The hip joint space was well 
maintained and visualized portions of the bony pelvis showed 
no fracture or destructive lesion.  

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported that he began to experience a burning pain 
in his right hip in 2004.  Examination revealed the Veteran 
had an antalgic gait and evidence of abnormal weight bearing.  
The Veteran could not cross his legs and had pain on active 
motion of the right hip.  It was noted that the Veteran had 
painful movement and tenderness to the right hip.  X-rays 
taken indicated no fracture or significant arthropathy.  The 
examiner stated the Veteran had negative x-rays with 
complaints of chronic pain and decreased mobility.  The 
Veteran's hip was noted to have mild to severe effects on 
daily activities.  The examiner opined that the Veteran's 
current bilateral hip pain is less likely than not aggravated 
by his service-connected knee condition.  The examiner stated 
that although the Veteran has complaints of right hip pain in 
VA medical records, the Veteran has negative radiologic 
studies and has not been diagnosed with a hip 
condition/disorder.  Stating that at this time, there is no 
specific diagnosis or condition that could be connected to 
the Veteran's right knee condition, the examiner opined that 
it is less likely than not that a hip condition was 
aggravated by his knee disability.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a right hip disability.  Complaints of 
pain alone are not enough to establish service connection.  
There must be competent medical evidence of a current 
disability resulting from that condition or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The claim is denied because the Veteran does not meet the 
first requirement for service connection.  He does not have a 
currently diagnosed hip disability.  In the absence of a 
diagnosis of a right hip disorder, the other elements of 
service connection for this claim need not be addressed and 
this claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from a right hip disability, and that this condition 
is related to service.  However, the Veteran's opinion alone 
cannot create the link between his current symptoms and other 
service-connected disabilities.  Where the determinative 
issue requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, because of the absence of a current diagnosis of a 
right hip disability and the negative medical opinion, the 
Board finds that the evidence is against a grant of service 
connection for a right hip disability.

IV.  Entitlement to Service Connection for a Right Shoulder 
Disability, to Include as Secondary to Service-Connected 
Post-Operative Right Knee Lateral Meniscectomy

As stated previously, secondary service connection may be 
established when there is causation or aggravation of a 
Veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he suffers from a right shoulder 
disability as a result of his service-connected right knee 
disability.

Service treatment records were reviewed.  No entrance 
examination is of record.  The Veteran's separation 
examination from September 1983 did not note any shoulder 
abnormalities.

Post-service treatment records were reviewed.  The Veteran 
has sought treatment for right shoulder pain privately and at 
VA outpatient centers.  He has been diagnosed with right 
shoulder impingement syndrome.  A magnetic resonance imaging 
(MRI) taken in May 2007 demonstrated low-grade partial 
thickness tears in the right shoulder tendons, mild edema in 
the subacromial-subdeltoid bursa, and isointense signal in 
the postero-superior glenoid labrum, indicating degenerative 
changes.  An x-ray taken in August 2009 indicated there was 
mild to moderate degenerative changes to the shoulder joint, 
but no fracture.

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported his right shoulder began to hurt with 
movement in early 2004.  Physical examination of the right 
shoulder revealed a limited range of motion, due to pain.  
There was no evidence of inflammatory arthritis, shoulder 
dislocations, or joint ankylosis.  X-rays taken showed no 
acute bony injury.  The Veteran's right shoulder was reported 
to have mild to moderate effects on daily activities.  The 
examiner stated that the Veteran has been diagnosed with 
right shoulder impingement syndrome and had negative x-rays 
at the examination.  The examiner opined that although the 
Veteran uses a cane to walk, which can put additional 
pressure on the shoulder, the right shoulder condition is 
less likely than not permanently aggravated by the Veteran's 
right knee condition because he often switches hands with the 
cane. 

The Board finds that service-connection for a right shoulder 
disability is not warranted.  In reaching this conclusion, 
the Board considered the Veteran's arguments in support of 
his assertions that he suffers from a right shoulder 
disability, and that this condition is related to his 
service-connected right knee disability.  However, the 
Veteran's opinion alone cannot create the link between his 
current symptoms and other service-connected disabilities.  
Where the determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  See 38 U.S.C.A. § 
5107(b).  The claim must be denied.


ORDER

Service connection for bilateral carpal tunnel syndrome, as 
secondary to post-operative right knee lateral meniscectomy 
is granted.

Service connection for a right hip disability, to include as 
secondary to post-operative right knee lateral meniscectomy 
is denied.

Service connection for a right shoulder disability, to 
include as secondary to post-operative right knee lateral 
meniscectomy is denied.




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


